Exhibit 10.3

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) by and between Sinil
Kim, M.D. (“Executive”) and Mirna Therapeutics, Inc., a Delaware corporation
(the “Company”), is made effective as of the date Executive signs this Agreement
(the “Effective Date”) with reference to the following facts:

 

A.          Executive’s employment with the Company and status as an officer and
employee of the Company and each of its affiliates will end effective upon the
Separation Date (as defined below).

 

B.          Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to Executive.

 

C.          The payments and benefits being made available to Executive pursuant
to this Agreement are intended to satisfy all outstanding obligations under that
certain Change in Control Severance Agreement by between Executive and the
Company (the “Severance Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.         Separation Date.  Executive acknowledges and agrees that his status
as an officer and employee of the Company and as an officer and/or director of
the Company’s subsidiaries will end effective as of May 13, 2016 (the
“Separation Date”).  Executive hereby agrees to execute such further document(s)
as shall be determined by the Company as necessary or desirable to give effect
to the end of Executive’s status as an officer of the Company and, if
applicable, officer and/or director of any of its subsidiaries; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement.

 

2.         Transition Consulting Services.

 

(a)         Consulting Period.  During the period (the “Consulting Period”)
commencing on the Separation Date and ending on the three (3)-month anniversary
of the Separation Date (the “Consulting Period End Date”) Executive shall be
available up to a maximum of eight hours per week to provide services to the
Company, on a non-exclusive basis, as a consultant and shall provide such
transition services (the “Transition Services”) as necessary in Executive’s
areas of expertise and work experience and responsibility as may be requested by
the Company’s Chief Executive Officer, Chief Medical Officer and/or the Board of
Directors of the Company (the “Board”).  During the Consulting Period, Executive
may become an employee or consultant of any other company, provided,  that
Executive acknowledges and agrees that, during the Consulting Period, Executive
shall not, directly or indirectly, become employed by or provide assistance to
any competitor of the Company.  Competitor of the Company is defined as any
business engaged in the field of non-coding RNA.  During the Consulting Period,
Executive reaffirms his commitment to remain in compliance with that certain
Confidentiality, Covenant Not To Compete & Arbitration Agreement by and between
Executive and the Company (the “Confidentiality Agreement”), it being understood
that the term “employment” as used in the Confidentiality Agreement shall
include services as a consultant hereunder and the Non-Competition Covenant (as
defined below) shall terminate as of the Consulting Period End Date.  



1

--------------------------------------------------------------------------------

 



(b)         Consulting Fees.  In exchange for the performance of the Transition
Services up to a maximum of eight hours per week, for the Consulting Period, the
Company shall pay to Executive consulting fees as an independent contractor in
the amount of $10,000 per month (the “Consulting Fees”).  The Consulting Fees
will be paid to Executive in accordance with the Company’s standard payment
procedures for consultants and independent contractors.  

 

(c)         Benefits.    As an independent contractor, Executive understands and
agrees that, while performing any services for the Company after the Separation
Date, Executive shall not be eligible to participate in or accrue benefits under
any Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual.  To the extent that Executive was
deemed eligible to participate, as an employee, in any Company benefit plan, he
hereby waives his participation.

 

(d)         Stock Options.   As of August 13, 2016, Executive will hold vested
options to purchase 24,658 shares of Company common stock and unvested options
to purchase 44,612 shares of Company common stock pursuant to the Company’s
equity incentive plans and the option agreements evidencing such grants
(collectively, the “Equity Awards”).  During the Consulting Period, Executive’s
Equity Awards shall continue to vest and become exercisable in accordance with
their original vesting schedules.  Upon the Consulting Period End Date of August
13, 2016, Executive’s Equity Awards shall cease vesting and any unvested shares
as of such date shall automatically terminate.  If Executive desires to exercise
any vested Equity Awards, Executive must follow the procedures set forth in
Executive’s option agreements, including payment of the exercise price and any
withholding obligations.  If by the earliest date specified above in such option
agreements, the Company has not received a duly executed notice of exercise and
remuneration in accordance with Executive’s option agreements, Executive’s
vested Equity Awards shall automatically terminate for no consideration and be
of no further effect.  Executive acknowledges that each unexercised “incentive
stock option” within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”) that remains unexercised following the three (3)-month
anniversary of the Separation Date shall no longer qualify for favorable tax
treatment as an incentive stock option.

 

(e)         Independent Contractor Status.  Executive and the Company
acknowledge and agree that, during the Consulting Period, Executive shall be an
independent contractor.  During the Consulting Period and thereafter,  Executive
shall not be an agent or employee of the Company and shall not be authorized to
act on behalf of the Company.  The Company will not make deductions for taxes
from any Consulting Fees paid hereunder.  Personal income and self-employment
taxes for Consulting Fees paid to Executive hereunder shall be the sole
responsibility of Executive.  Executive agrees to indemnify and hold the Company
and the other entities released herein harmless for any tax claims or penalties
resulting from any failure by Executive to make required personal income and
self-employment tax payments with respect to the Consulting Fees.

 

(f)         Protection of Information.  Executive agrees that, during the
Consulting Period and thereafter, Executive will not, except for the purposes of
performing the Transition Services, seek to obtain any confidential or
proprietary information or materials of the Company.



2

--------------------------------------------------------------------------------

 



 

3.         Final Paycheck; Payment of Accrued Wages and Expenses. 

 

(a)       Final Paycheck.  As soon as administratively practicable on or after
the Separation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Separation Date,
subject to standard payroll deductions and withholdings.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement or a
Release of Claims (as defined below).

 

(b)       Business Expenses.  The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Separation Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses, including, without
limitation, expenses incurred pursuant to Executive’s services as a director of
any of the Company’s subsidiaries. 

 

4.         Separation Payments and Benefits.  Without admission of any
liability, fact or claim, the Company hereby agrees, subject to the execution of
this Agreement and, on or within thirty (30) days following the Separation Date,
the General Release of Claims attached hereto as Exhibit A (the “Release of
Claims”) becoming effective and irrevocable, as well as Executive’s performance
of his continuing obligations pursuant to this Agreement and the Confidentiality
Agreement (including, without limitation, the non-competition and
non-solicitation restrictive covenants set forth therein for the periods set
forth in the Confidentiality Agreement, except that the Non-Competition Period
shall be modified as set forth in Section 8 below), to provide Executive the
severance benefits set forth below.  Specifically, the Company and Executive
agree as follows:

 

(a)      Severance.  The Company shall pay to Executive $134,375, which
represents five (5) months of Executive’s base salary at the rate in effect as
of immediately prior to the Separation Date, in a single cash lump sum. Such
payment shall be made, less applicable withholdings and deductions, on or as
soon as reasonably practicable following the date the Release of Claims becomes
effective and irrevocable.    

 

(b)      Healthcare Continuation Coverage.    If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, that portion of the premium for
Executive and Executive’s covered dependents necessary such that Executive
contributes the same amount to COBRA coverage as Executive contributed to
medical, dental and vision coverage prior to the date of this Agreement, such
payment or reimbursement to continue until the earlier of (i) the last day of
the month during which the five (5) month anniversary of the Separation Date
falls or (ii) the date Executive becomes eligible for comparable coverage under
another employer’s plans. After the Company ceases to pay premiums pursuant to
the preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance with the provisions of COBRA.  
Executive acknowledges that he shall be solely responsible for all matters
relating to Executive’s continuation of coverage pursuant to COBRA, including,
without limitation, Executive’s election of such coverage and his timely payment
of premiums.

 

(c)      Taxes.  Executive understands and agrees that all payments under this
Section 4 will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Section 4 beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by



3

--------------------------------------------------------------------------------

 



him to make required payments.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

 

(d)      SEC Reporting.  Executive acknowledges that to the extent required by
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will
have continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six (6) months following the
Separation Date.  Excluding the exercise of vested stock options, Executive
hereby agrees not to undertake, directly or indirectly, any reportable
transactions involving the common stock of the Company until the end of such six
(6) month period.

 

(e)      Sole Separation Benefit.  Executive agrees that the payments provided
by this Section 4 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement and the Release of Claims.  Executive acknowledges and agrees that the
payments referenced in this Section 4 constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement and the Release of Claims.

 

5.         Full Payment.  Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the termination thereof.  Executive further acknowledges
that, other than the Confidentiality Agreement and the Indemnification Agreement
between Executive and the Company (the “Indemnification Agreement”), this
Agreement shall supersede each agreement entered into between Executive and the
Company regarding Executive’s employment, including, without limitation, any
offer letter, employment agreement, the Severance Agreement and each such
agreement other than the Equity Award agreements shall be deemed terminated and
of no further effect as of the Separation Date.

 

6.         Executive’s Release of the Company.  Executive understands that by
agreeing to the release provided by this Section 6, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

 

(a)         On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims



4

--------------------------------------------------------------------------------

 



arising under federal, state, or local laws relating to employment, Claims of
any kind that may be brought in any court or administrative agency, including
any Claims arising under Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29
U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31
U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 1001 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
 § 2101 et seq. the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the
Sarbanes-Oxley Act of 2002; the Texas Labor Code, including the Texas Commission
on Human Rights Act; Section 451.001 of the Texas Workers’ Compensation Act; the
Texas Payday Act; and the Texas Labor Code;  Claims for breach of contract;
Claims arising in tort, including, without limitation, Claims of wrongful
dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees. 

 

(b)         Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

 

(i)          Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law; 

 

(ii)         Claims for workers’ compensation insurance benefits under the terms
of any worker’s compensation insurance policy or fund of the Company;

 

(iii)        Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)        Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

 

(v)         Claims for indemnification under the Indemnification Agreement, the
Company’s Bylaws or any applicable law; and

 

(vi)        Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided,  however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

7.         Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service.  Both parties further agree that:

 

(a)      Mutual Non-Disparagement.  Both parties agree that they shall not
disparage, criticize or defame the other party and their respective directors,
officers, agents, partners, stockholders, employees, products, services,
technology or business, either publicly or privately.  The Company further
agrees that it shall instruct its officers and members of its Board to not,
disparage, criticize or defame Executive, either publicly or privately.  Nothing



5

--------------------------------------------------------------------------------

 



in this Section 7(a) shall have application to any evidence or testimony
required by any court, arbitrator or government agency.

 

(b)      Transition.  Each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

 

(c)      Transfer of Company Property.  On or before the Separation Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

 

8.         Continuing Covenants.  The covenant not to compete set forth in
Section 5 of the Confidentiality Agreement (the “Non-Competition Covenant”)
shall terminate on the Consulting Period End Date (instead of the nine (9) month
anniversary as set forth therein). For the avoidance of doubt, the
Confidentiality Agreement shall remain in full force and effect for the
period(s) set forth therein, except for the Non-Competition Covenant shall
terminate on the Consulting Period End Date, and each of the restrictive
covenants contained therein are deemed part of this Agreement. Any action for
injunctive relief brought for claims relating to the Confidentiality Agreement,
as well as any related claims for trade secret misappropriation, breach of
fiduciary duty, unfair competition, or other related business tort claims, shall
be brought pursuant to the terms and conditions set forth in the Confidentiality
Agreement (as modified to reflect the termination of the Non-Competition
Covenant on the Consulting Period End Date), regardless of any conflicting
provisions in this Agreement

 

9.         Executive Representations.  Executive warrants and represents that
(a) he has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by Executive does not
and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Executive is a party or any judgment,
order or decree to which Executive is subject, and (e) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement will be
a valid and binding obligation of Executive, enforceable in accordance with its
terms. 

 

10.         No Assignment by Executive.  Executive warrants and represents that
no portion of any of the matters released herein, and no portion of any recovery
or settlement to which Executive might be entitled, has been assigned or
transferred to another person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.    In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s



6

--------------------------------------------------------------------------------

 



executors, administrators, heirs, distributees, devisees, and legatees.  None of
Executive’s rights or obligations may be assigned or transferred by Executive,
other than Executive’s rights to payments hereunder, which may be transferred
only upon Executive’s death by will or operation of law. 

 

11.         Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Texas or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than Texas.

 

12.         Miscellaneous.  This Agreement, collectively with the
Confidentiality Agreement, the Indemnification Agreement, the Equity
Award agreements and the Release of Claims, comprise the entire agreement
between the parties with regard to the subject matter hereof and supersedes, in
their entirety, any other agreements between Executive and the Company with
regard to the subject matter hereof.  The Company and Executive acknowledge that
the separation of the Executive’s employment with the Company is intended to
constitute an involuntary separation from service for the purposes of Section
409A of the Code, and the related Department of Treasury regulations.  Executive
acknowledges that there are no other agreements, written, oral or implied, and
that he may not rely on any prior negotiations, discussions, representations or
agreements.  This Agreement may be modified only in writing, and such writing
must be signed by both parties and recited that it is intended to modify this
Agreement.  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. 

 

13.         Company Assignment and Successors.  The Company shall assign its
rights and obligations under this Agreement to any successor to all or
substantially all of the business or the assets of the Company (by merger or
otherwise).  This Agreement shall be binding upon and inure to the benefit of
the Company and its successors, assigns, personnel and legal representatives.   

 

14.         Maintaining Confidential Information.    Executive reaffirms his
obligations under the Confidentiality Agreement, as modified by Section 8
hereof.  Executive acknowledges and agrees that the payments provided in Section
4 above shall be subject to Executive’s continued compliance with Executive’s
obligations under the Confidentiality Agreement. 

 

15.         Executive’s Cooperation.  After the Separation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided,  however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.  

 

(Signature page(s) follow)

 

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: April 25, 2016

 

 

/s/ Sinil Kim, M.D.

 

 

Sinil Kim, M.D.

 

 

 

 

 

MIRNA THERAPEUTICS, INC.

DATED: April 25, 2016

 

 

 

 

 

 

By:

/s/ Paul Lammers

 

 

 

Paul Lammers, M.D., M.Sc.

 

 

President & Chief Executive Officer

 

 

 



S-1

--------------------------------------------------------------------------------

 



EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of May 13, 2016,
between Sinil Kim, M.D. (“Executive”) and Mirna Therapeutics, Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”),
effective eight (8) days after Executive’s signature hereto (the “Effective
Date”), unless Executive revokes his acceptance of this Release as provided in
Paragraph 1(c) below.

 

1.          Executive’s Release of the Company.  Executive understands that by
agreeing to this Release, Executive is agreeing not to sue, or otherwise file
any claim against, the Company or any of its employees or other agents for any
reason whatsoever based on anything that has occurred as of the date Executive
signs this Release.

 

(a)     On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, including Claims
arising under federal, state, or local laws relating to employment, Claims of
any kind that may be brought in any court or administrative agency, any Claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the
Fair Labor Standards Act, 29 U.S.C. § 215 et seq.,  the Sarbanes-Oxley Act of
2002; the Texas Labor Code, including the Texas Commission on Human Rights Act;
Section 451.001 of the Texas Workers’ Compensation Act; the Texas Payday Act;
and the Texas Labor Code; Claims for breach of contract; Claims arising in tort,
including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.  

 

(b)     Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

 

(i)        Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law; 



A-1

--------------------------------------------------------------------------------

 



(ii)        Claims for workers’ compensation insurance benefits under the terms
of any worker’s compensation insurance policy or fund of the Company;

 

(iii)       Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)       Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

 

(v)        Claims for indemnification under the Indemnification Agreement
between Executive and the Company, the Company’s Bylaws or any applicable law;
and

 

(vi)       Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided,  however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)     In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:  Executive acknowledges that
Executive is knowingly and voluntarily waiving and releasing any rights
Executive may have under the ADEA.  Executive also acknowledges that the
consideration given for the waiver and release herein is in addition to anything
of value to which Executive was already entitled.  Executive further
acknowledges that Executive has been advised by this writing, as required by the
ADEA, that: (i) Executive’s waiver and release do not apply to any rights or
claims that may arise after the execution date of this Release; (ii) Executive
has been advised hereby that Executive has the right to consult with an attorney
prior to executing this Release; (iii) Executive has twenty-one (21) days from
the date of this Release to execute this Release (although Executive may choose
to voluntarily execute this Release earlier); (iv) Executive has seven (7) days
following the execution of this Release by Executive to revoke the Release, and
Executive will not receive the severance benefits provided by Section 4 of that
certain Transition and Separation Agreement entered into between the Parties as
of April 25, 2016 (the “Transition and Separation Agreement”) unless and until
such seven (7) day period has expired; (v) this Release will not be effective
until the date upon which the revocation period has expired, which will be the
eighth (8th) day after this Release is executed by Executive, provided that the
Company has also executed this Release by that date; and (vi) this Release does
not affect Executive’s ability to test the knowing and voluntary nature of this
Release.  If Executive wishes to revoke this Release, Executive must deliver
notice of Executive’s revocation in writing, no later than 5:00 p.m. Central
Time on the 7th day following Executive’s execution of this Release to Alan
Fuhrman (CFO), 2150 Woodward, Suite 100, Austin, Texas 78744, email:
#######@mirnarx.com, fax: 512-681-5201.

 

2.          Mutual Representations.  Executive and the Company represent and
warrant that:

 

(a)         Executive has returned to the Company all Company property in
Executive’s possession;

 

(b)         Executive is not owed wages, commissions, bonuses or other
compensation, other than any payments that become due under Section 4 of the
Transition and Separation Agreement;



A-2

--------------------------------------------------------------------------------

 



(c)         During the course of Executive’s employment Executive did not
sustain any injuries for which Executive might be entitled to compensation
pursuant to worker’s compensation law or Executive has disclosed any injuries of
which he is currently, reasonably aware for which he might be entitled to
compensation pursuant to worker’s compensation law;

 

(d)         From the date each party executed the Transition and Separation
Agreement through the date each party executes this Release, Executive, or the
Company, its affiliates and directors, officers, have not made any disparaging
comments about the other party, nor will Executive, or the Company, its
affiliates and directors, officers, do so in the future; and

 

(e)         Executive has not initiated any adversarial proceedings of any kind
against the Company or against any other person or entity released herein, nor
will Executive do so in the future, except as specifically allowed by this
Release.

 

3.          Maintaining Confidential Information; Continuing Covenants.  
 Executive reaffirms his obligations under the continuing covenants set forth in
Section 8 of the Transition and Separation Agreement and that certain
Confidentiality, Covenant Not To Compete & Arbitration Agreement (the
“Confidentiality Agreement”).  Executive acknowledges and agrees that the
payments provided in Section 4 of the Transition and Separation Agreement shall
be subject to Executive’s continued compliance with Executive’s obligations
under the Confidentiality Agreement, including, without limitation, any
non-competition and non-solicitation covenants contained therein for the periods
set forth in the Confidentiality Agreement, except that Section 5 of the
Confidentiality Agreement shall be deemed to have terminated on the Consulting
Period End Date. 

 

4.          Cooperation with the Company.  Executive reaffirms his obligations
to cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement. 

 

5.          Severability.    The provisions of this Release are severable.  If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

6.          Choice of Law.  This Release shall in all respects be governed and
construed in accordance with the laws of the State of Texas, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

 

7.          Integration Clause.  This Release and the Transition and Separation
Agreement contain the Parties’ entire agreement with regard to the transition
and separation of Executive’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written. This Release may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by Executive and the Chief Executive Officer of the Company.

 

8.          Execution in Counterparts.  This Release may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.  Facsimile signatures shall have the same force and
effectiveness as original signatures.

 

9.          Intent to be Bound.  The Parties have carefully read this Release in
its entirety; fully understand and agree to its terms and provisions; and intend
and agree that it is final and binding on all Parties.

 

(Signature page(s) follow)





A-3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

    

MIRNA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sinil Kim, M.D.

 

Paul Lammers, M.D., M.Sc.

 

 

President & Chief Executive Officer

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

A-4

--------------------------------------------------------------------------------